Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 1, 2015                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  149537                                                                                               Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                    SC: 149537                        Richard H. Bernstein,
  In re WANGLER/PASCHKE, Minors.                                    COA: 318186                                       Justices
                                                                    Sanilac CC Family Division:
                                                                    07-035009-NA

  _______________________________________/

         By order of September 19, 2014, the application for leave to appeal the May 27,
  2014 judgment of the Court of Appeals was held in abeyance pending the decision in In
  re Farris (Docket No. 147636). On order of the Court, the order granting leave to appeal
  in Farris having been vacated on February 6, 2015, the application for leave to appeal the
  May 27, 2014 judgment of the Court of Appeals is again considered and, it is
  GRANTED. The parties shall include among the issues to be briefed: (1) the meaning of
  the phrase “dispositional order” within the context of a termination of parental rights
  proceeding; (2) whether the termination order constituted the first dispositional order; and
  (3) whether and to what extent the collateral attack analysis in In re Hatcher, 443 Mich.
426 (1993), extends to the respondent’s due process challenge.

          The State Bar of Michigan, or an appropriate committee of the State Bar
  authorized in accordance with the State Bar’s bylaws, is invited to file a brief amicus
  curiae. Other persons or groups interested in the determination of the issues presented in
  this case may move the Court for permission to file briefs amicus curiae.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 1, 2015
           p0325
                                                                               Clerk